      Case 19-09015     Doc 50     Filed 02/14/20 Entered 02/14/20 15:47:38       Desc Telephonic
                                          Hearing Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA
In Re:                                                   Bankruptcy No:
VeroBlue Farms USA, Inc.                                 18−01297

Debtor(s).                                               Chapter 11

VeroBlue Farms USA, Inc.                                 Adversary No. 19−09015
Plaintiff(s)

vs.

Cassels Brock & Blackwell LLP
Defendant(s)




                     NOTICE SETTING TELEPHONIC HEARING
        ON PLAINTIFF'S MOTION TO COMPEL AGAINST DEFENDANT (DOC. 49)



TO:
Dan Childers, Attorney for Plaintiff(s)                                319−362−2137
Brandon M. Schwartz, Attorney for Defendant(s)                         651−528−6800
United States Trustee
Robert Lang, Attorney for Plaintiff                                    312−580−2242
Michael Schwartz, Attorney for Plaintiff                               651−528−6800



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                       February 20, 2020 at 10:30 AM




ATTORNEY FOR PLAINTIFF IS TO INITIATE THE TELEPHONE CALL. Parties should be ready and available
to accept said call. The telephone number for Chambers is 319−286−2230.

NOTE: THIS HEARING WILL BE DIGITALLY RECORDED.




                                                     MEGAN R. WEISS
                                                     Clerk, Bankruptcy Court
                                                     by:
    Case 19-09015         Doc 50   Filed 02/14/20 Entered 02/14/20 15:47:38         Desc Telephonic
                                          Hearing Page 2 of 2
Date: February 14, 2020                            Deputy Clerk
                                                   United States Bankruptcy Court
                                                   Northern District of Iowa
                                                   111 Seventh Avenue SE Box 15
                                                   Cedar Rapids, IA 52401−2101
